                   Case 19-11743-KG      Doc 278      Filed 09/13/19      Page 1 of 12



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      ) Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 ) Case No. 19-11743 (KG)
                                            )
                                            ) (Jointly Administered)
             Debtors.                       )
                                            )
_________________________________________ )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON SEPTEMBER 17, 2019 AT 11:00 A.M. (ET)2

I.       RESOLVED MATTER:

         1.        Motion of Debtors for Interim and Final Orders (I) Establishing Procedures for
                   Determining Adequate Assurance of Payment, (II) Finding Utilities Adequately
                   Assured of Payment, (III) Prohibiting Utilities from Altering, Refusing, or
                   Discontinuing Utility Services, (IV) Authorizing the Debtors to Honor
                   Obligations to Bill Consolidators in the Ordinary Course of Business and (V)
                   Granting Related Relief [Docket No. 7; filed August 5, 2019]

                   Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                        extended to September 6, 2019 at 4:00 p.m.
                                                        (ET) for the U.S. Trustee

                   Responses/Objections Received:

                   A.     Objection of Certain Utility Companies to the Motion of Debtors for
                          Interim and Final Orders (I) Establishing Procedures for Determining

1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
Perkins & Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie
Callender Pie Shops, LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID,
Inc. (2015); Wilshire Beverage, Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC
(8553); and P&MC’s Holding Corp. (2225). The mailing address for the Debtors is 6075 Poplar Avenue,
Suite 800, Memphis, Tennessee 38119-4709.
2
  The hearing will be before The Honorable Kevin Gross at the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
Any party who wishes to appear telephonically at such hearing must contact COURTCALL, LLC at 866-
582-6878 prior to 12:00 p.m. (noon) (Eastern Time) on Monday, September 16, 2019, to register
his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances Effective
January 5, 2005, Revised May 11, 2018.




RLF1 22025553v.1
                   Case 19-11743-KG       Doc 278       Filed 09/13/19   Page 2 of 12



                          Adequate Assurance of Payment, (II) Finding Utilities Adequately
                          Assured of Payment, (III) Prohibiting Utilities from Altering, Refusing, or
                          Discontinuing Utility Services, (IV) Authorizing the Debtors to Honor
                          Obligations to Bill Consolidators in the Ordinary Course of Business and
                          (V) Granting Related Relief [Docket No. 142; filed August 23, 2019]

                   Related Documents:

                   i.     Interim Order (I) Establishing Procedures for Determining Adequate
                          Assurance of Payment, (II) Finding Utilities Adequately Assured of
                          Payment, (IV) Authorizing the Debtors to Honor Obligations to Bill
                          Consolidators in the Ordinary Course of Business and (V) Granting
                          Related Relief [Docket No. 55; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Establishing Procedures for
                          Determining Adequate Assurance of Payment, (II) Finding Utilities
                          Adequately Assured of Payment, (IV) Authorizing the Debtors to Honor
                          Obligations to Bill Consolidators in the Ordinary Course of Business and
                          (V) Granting Related Relief; and (B) Final Hearing Thereon [Docket No.
                          72; filed August 7, 2019]

                   iii.   Final Order (I) Establishing Procedures for Determining Adequate
                          Assurance of Payment, (II) Finding Utilities Adequately Assured of
                          Payment, and (III) Prohibiting Utilities from Altering, Refusing, or
                          Discontinuing Utility Services [Docket No. 216; filed September 10,
                          2019]

                   Status: On September 10, 2019, the Court entered an order in connection with this
                           matter resolving this matter except for the objection filed by CenterPoint
                           Energy Resources Corp. d/b/a CenterPoint Energy Minnesota Gas,
                           Constellation NewEnergy, Inc., Florida Power & Light Company, San
                           Diego Gas and Electric Company, and Southern California Gas Company
                           (the “Objecting Utilities”). The Debtors and the Objecting Utilities have
                           since resolved the objection. The Debtors understand that the Objecting
                           Utilities will be withdrawing their objection. Accordingly, a hearing on
                           this matter is not necessary.

II.      MATTERS FILED UNDER CERTIFICATION:

         2.        Motion of Debtors for Interim and Final Orders (I) Authorizing the Debtors to (A)
                   Maintain Insurance Programs, (B) Maintain Premium Financing Arrangements
                   and (C) Pay Prepetition Insurance Obligations and (II) Granting Related Relief
                   [Docket No. 3; filed August 5, 2019]

                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the Office of the United States

                                                    2
RLF1 22025553v.1
                   Case 19-11743-KG        Doc 278       Filed 09/13/19   Page 3 of 12



                                                          Trustee for the District of Delaware (the
                                                          “U.S. Trustee”); extended to September 13,
                                                          2019 at 4:00 p.m. (ET) for the Chubb
                                                          Companies

                   Responses/Objections Received:

                   A.     Informal comments from the Official Committee of Unsecured Creditors
                          (the “Committee”)

                   B.     Informal comments from the Chubb Companies

                   Related Documents:

                   i.     Interim Order (I) Authorizing the Debtors to (A) Maintain Insurance
                          Programs, (B) Maintain Premium Financing Arrangements and (C) Pay
                          Prepetition Insurance Obligations, and (II) Granting Related Relief
                          [Docket No. 52; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to (A)
                          Maintain Insurance Programs, (B) Maintain Premium Financing
                          Arrangements and (C) Pay Prepetition Insurance Obligations, and (II)
                          Granting Related Relief; and (B) Final Hearing Thereon [Docket No. 68;
                          filed August 7, 2019]

                   iii.   Certification of Counsel Regarding Final Order (I) Authorizing the
                          Debtors to (A) Maintain Insurance Programs, (B) Maintain Premium
                          Financing Arrangements and (C) Pay Prepetition Insurance Obligations,
                          and (II) Granting Related Relief [Docket No. 268; filed September 12,
                          2019]

                   Status: On September 12, 2019, the Debtors filed a proposed form of final order
                           under certification of counsel in connection with this matter. Accordingly
                           a hearing with respect to this matter is only required to the extent that the
                           Court has any questions or concerns.

         3.        Motion of Debtors for Interim and Final Orders (I) Authorizing the Debtors to (A)
                   Pay Prepetition Wages, Salaries, Compensation, Reimbursable Expenses, and
                   Other Obligations on Account of Compensation and Benefits Programs and (B)
                   Continue Compensation and Benefits Programs and (II) Granting Related Relief
                   [Docket No 11; filed August 5, 2019]

                   Response/Objection Deadline:           September 4, 2019 at 4:00 p.m. (ET);
                                                          extended to September 6, 2019 at 4:00 p.m.
                                                          (ET) for the U.S. Trustee; extended to
                                                          September 13, 2019 at 4:00 p.m. (ET) for
                                                          the Chubb Companies

                                                     3
RLF1 22025553v.1
                   Case 19-11743-KG        Doc 278       Filed 09/13/19   Page 4 of 12



                   Responses/Objections Received:

                   A.     Informal comments from the U.S. Trustee

                   B.     Informal comments from the Chubb Companies

                   C.     Informal comments from the Committee

                   Related Documents:

                   i.     Interim Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
                          Salaries, Compensation, Reimbursable Expenses, and Other Obligations
                          on Account of Compensation and Benefits Programs and (B) Continue
                          Compensation and Benefits Programs and (II) Granting Related Relief
                          [Docket No. 51; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to (A)
                          Pay Prepetition Wages, Salaries, Compensation, Reimbursable Expenses,
                          and Other Obligations on Account of Compensation and Benefits
                          Programs and (B) Continue Compensation and Benefits Programs and (II)
                          Granting Related Relief; and (B) Final Hearing Thereon [Docket No. 73;
                          filed August 7, 2019]

                   iii.   Certification of Counsel Regarding Final Order (I) Authorizing the
                          Debtors to (A) Pay Prepetition Wages, Salaries, Compensation,
                          Reimbursable Expenses, and Other Obligations on Account of
                          Compensation and Benefits Programs and (B) Continue Compensation and
                          Benefits Programs and (II) Granting Related Relief [Docket No. 269; filed
                          September 12, 2019]

                   Status: On September 12, 2019, the Debtors filed a proposed form of final order
                           under certification of counsel in connection with this matter. Accordingly
                           a hearing with respect to this matter is only required to the extent that the
                           Court has any questions or concerns.

         4.        Motion of Debtors for Entry of Order Extending Time to File Schedules of Assets
                   and Liabilities, Statements of Financial Affairs and Rule 2015.3 Financial Report
                   [Docket No 165; filed September 3, 2019]

                   Response/Objection Deadline:           September 10, 2019 at 4:00 p.m. (ET)

                   Responses/Objections Received:         None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of Debtors for Entry of
                          Order Extending Time to File Schedules of Assets and Liabilities,

                                                     4
RLF1 22025553v.1
                   Case 19-11743-KG       Doc 278       Filed 09/13/19    Page 5 of 12



                          Statement of Financial Affairs and Rule 2015.3 Financial Report [Docket
                          No. 246; filed September 11, 2019]

                   Status: On September 11, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing with respect to this matter is
                           only required to the extent that the Court has any questions or concerns.

III.     CONTESTED MATTER:

         5.        Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially all of the Debtors’ Assets, (B) Approving Stalking Horse Bid
                   Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially all of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notice of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief; and (II)(A) Approving
                   Sale of Substantially all of the Debtors’ Assets Free and Clear of all Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No 33; filed August 5, 2019]

                   Sale Objection Deadline:              September 9, 2019 at 4:00 p.m. (ET)

                   Responses/Objections Received:

                   A.     Reservation of Rights of the Chubb Companies to the Motion of Debtors
                          for Entry of Orders (I)(A) Approving Bidding Procedures for Sale of
                          Substantially all of the Debtors’ Assets, (B) Approving Stalking Horse Bid
                          Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                          Substantially all of the Debtors’ Assets, (D) Approving Form and Manner
                          of Notice of Sale, Auction and Sale Hearing, (E) Approving Assumption
                          and Assignment Procedures and (F) Granting Related Relief; and (II)(A)
                          Approving Sale of Substantially all of the Debtors’ Assets Free and Clear
                          of all Liens, Claims, Interests and Encumbrances, (B) Approving
                          Assumption and Assignment of Executory Contracts and Unexpired
                          Leases and (C) Granting Related Relief [Docket No. 105; filed August 19,
                          2019]

                          Status: The parties are in discussions with the counterparty regarding
                                  adjourning the objection to a later hearing date.

                   B.     Limited Objection of SCF RC Funding I, LLC to Motion of Debtors for
                          Entry of Orders (I)(A) Approving Bidding Procedures for Sale of
                          Substantially all of the Debtors’ Assets, (B) Approving Stalking Horse Bid
                          Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                          Substantially all of the Debtors’ Assets, (D) Approving Form and Manner
                          of Notice of Sale, Auction and Sale Hearing, (E) Approving Assumption
                          and Assignment Procedures and (F) Granting Related Relief; and (II)(A)
                                                    5
RLF1 22025553v.1
                   Case 19-11743-KG      Doc 278       Filed 09/13/19   Page 6 of 12



                          Approving Sale of Substantially all of the Debtors’ Assets Free and Clear
                          of all Liens, Claims, Interests and Encumbrances, (B) Approving
                          Assumption and Assignment of Executory Contracts and Unexpired
                          Leases and (C) Granting Related Relief [Docket No. 106; filed August 19,
                          2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   C.     Limited Objection of WF PP Realty, LLC to the Sale of Substantially all
                          of the Debtors’ Assets [Docket No. 206; filed September 9, 2019]

                         Status: The hearing on this matter is continued to a date to be determined.

                   Cure Objection Deadline:             September 12, 2019 at 4:00 p.m. (ET);
                                                        extended to September 13, 2019 at 12:00
                                                        p.m. (noon) (ET) for U.S. Cities Operating
                                                        Fund, LP; extended to September 13, 2019
                                                        at 4:00 p.m. (ET) for Lady Jayne Hotels,
                                                        Inc.; extended to September 13, 2019 at 5:00
                                                        p.m. (ET) for Batory Foods

                   A.     Limited Objection of WF PP Realty, LLC to the Sale of Substantially all
                          of the Debtors’ Assets [Docket No. 206; filed September 9, 2019]

                         Status: The hearing on this matter is continued to a date to be determined.

                   B.     Objection of Centurylink Communications, LLC to Proposed Cure
                          Amount [Docket No. 242; filed September 11, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   C.     Limited Objection of SFT Holdings, LLC to Cure Cost in the Amended
                          Notice of Potential Assumption and Assignment of Executory Contracts or
                          Unexpired Leases and Cure Costs [Docket No. 243; filed September 11,
                          2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   D.     Objection to Assumption and Assignment filed by CrunchTime!
                          Information Systems, Inc. [Docket No. 248; filed September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.


                                                   6
RLF1 22025553v.1
                   Case 19-11743-KG      Doc 278       Filed 09/13/19   Page 7 of 12



                   E.    Objection of National Retail Properties, Inc. to Potential Assumption and
                         Assignment of Leases [Docket No. 251; filed September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   F.    Objection by Berjan T Holdings LLC to Proposed Assumption and
                         Assignment of Contract or Lease and Stated Cure Cost; Declaration of
                         David Tohl [Docket No. 253; filed September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   G.    Objection of WF PP Realty, LLC to Amended Notice of Potential
                         Assumption and Assignment of Executory Contracts or Unexpired Leases
                         and Cure Costs [Docket No. 254; filed September 12, 2019]

                         Status: The hearing on this matter is continued to a date to be determined.

                   H.    Objection of The Buntin Group, Inc. to the Proposed Cure Amounts
                         Associated with the Proposed Assumption of Executory Contracts and
                         Unexpired Leases [Docket No. 256; filed September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   I.    Objection of the Chubb Companies with Respect to the Notice of Potential
                         Assumption and Assignment of Executory Contracts or Unexpired Leases
                         and Cure Costs [Docket No. 257; filed September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   J.    Objection of Eretz Company LLC to Notice of Potential Assumption and
                         Assignment of Executory Contracts or Unexpired Leases and Cure Costs
                         [Docket No. 259; filed September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   K.    Objection of Lebedoff Family Partnership (Golden Valley) to Notice of
                         Potential Assumption and Assignment of Executory Contracts or
                         Unexpired Leases and Cure Costs [Docket No. 261; filed September 12,
                         2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                                                   7
RLF1 22025553v.1
                   Case 19-11743-KG     Doc 278       Filed 09/13/19   Page 8 of 12



                   L.    Objection of Lebedoff Family Partnership (Roseville) to Notice of
                         Potential Assumption and Assignment of Executory Contracts or
                         Unexpired Leases and Cure Costs [Docket No. 262; filed September 12,
                         2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   M.    Objection of New Road Development, LLP to Notice of Potential
                         Assumption and Assignment of Executory Contracts or Unexpired Leases
                         and Cure Costs [Docket No. 263; filed September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   N.    Objection of New Road Development of Lakeville, LLP to Notice of
                         Potential Assumption and Assignment of Executory Contracts or
                         Unexpired Leases and Cure Costs [Docket No. 264; filed September 12,
                         2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   O.    Murdock Plaza, LLC’s Objection to Debtors’ Proposed Assumption and
                         Assignment of Lease and Proposed Cure Costs [Docket No. 265; filed
                         September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   P.    Objection and Reservation of Rights of AEI Fund Management, Inc., to
                         Debtors’ Amended Notice of Potential Assumption and Assignment of
                         Executory Contracts or Unexpired Leases and Cure Costs [Docket No.
                         266; filed September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   Q.    Limited Objection of David V. Lees to Proposed Cure Amount [Docket
                         No. 267; filed September 12, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   R.    Objection of SCF RC Funding L, LLC to Debtors’ Proposed Assumption
                         and Assignment of Leases and Proposed Cure Costs [Docket No. 271;
                         filed September 13, 2019]

                                                  8
RLF1 22025553v.1
                   Case 19-11743-KG      Doc 278       Filed 09/13/19   Page 9 of 12



                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   S.    Objection to Debtors’ Notice of Potential Assumption and Assignment of
                         Executory Contracts or Unexpired Leases and Cure Costs [Docket No.
                         154] filed by Lady Jayne Hotels, Inc. [Docket No. 273; filed September
                         13, 2019]

                         Status: The hearing on this matter is continued to a date to be determined.

                   T.    Objection and Reservation of Rights of U.S. Cities Fund Operating LP
                         with Respect to Amended Notice of Potential Assumption and Assignment
                         of Executory Contracts or Unexpired Leases and Cure Costs [Docket No.
                         275; filed September 13, 2019]

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   U.    Informal comments from Yoder Investments

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   V.    Informal comments from Batory Foods

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   W.    Informal comments from Segura Investors VIII; Segura Investors IX, LLC

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   X.    Informal comments from Omega Group LLLP

                         Status: The parties are in discussions with the counterparty regarding
                                 adjourning the objection to a later hearing date.

                   Related Documents:

                   i.    Declaration of Jason Abt in Support of Motion of Debtors for Entry of
                         Orders (I)(A) Approving Bidding Procedures for Sale of Substantially all
                         of the Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C)
                         Scheduling Auction for, and Hearing to Approve, Sale of Substantially all
                         of the Debtors’ Assets, (D) Approving Form and Manner of Notice of
                         Sale, Auction and Sale Hearing, (E) Approving Assumption and
                         Assignment Procedures and (F) Granting Related Relief; and (II)(A)
                         Approving Sale of Substantially all of the Debtors’ Assets Free and Clear
                                                   9
RLF1 22025553v.1
                   Case 19-11743-KG        Doc 278      Filed 09/13/19     Page 10 of 12



                            of all Liens, Claims, Interests and Encumbrances, (B) Approving
                            Assumption and Assignment of Executory Contracts and Unexpired
                            Leases and (C) Granting Related Relief [Docket No. 34; filed August 5,
                            2019]

                    ii.     Supplement to Motion of Debtors for Entry of Orders (I)(A) Approving
                            Bidding Procedures for Sale of Substantially all of the Debtors’ Assets,
                            (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction
                            for, and Hearing to Approve, Sale of Substantially all of the Debtors’
                            Assets, (D) Approving Form and Manner of Notice of Sale, Auction and
                            Sale Hearing, (E) Approving Assumption and Assignment Procedures and
                            (F) Granting Related Relief; and (II)(A) Approving Sale of Substantially
                            all of the Debtors’ Assets Free and Clear of all Liens, Claims, Interests and
                            Encumbrances, (B) Approving Assumption and Assignment of Executory
                            Contracts and Unexpired Leases and (C) Granting Related Relief [Docket
                            No. 118; filed August 21, 2019]

                    iii.    Order (A) Approving Bidding Procedures for Sale of Substantially all of
                            the Debtors’ Assets, (B) Approving Stalking Horse Protections, (C)
                            Scheduling Auction for, and Hearing to Approve, Sale of Substantially all
                            of the Debtors’ Assets, (D) Approving Form and Manner of Notice of
                            Sale, Auction and Sale Hearing, (E) Approving Assumption and
                            Assignment Procedures and (F) Granting Related Relief [Docket No. 141;
                            filed August 23, 2019]

                    iv.     Notice of Sale, Bidding Procedures, Auction, and Sale Hearing [Docket
                            No. 150; filed August 28, 2019]

                    v.      Notice of Potential Assumption and Assignment of Executory Contracts or
                            Unexpired Leases and Cure Costs [Docket No. 154; filed August 29,
                            2019]

                    vi.     Notice of Filing of Orders (I) Approving and Authorizing Sale of
                            Substantially all of the Debtors’ Assets to the Purchaser Free and Clear of
                            Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                            Assumption and Assignment of Certain Executory Contracts and
                            Unexpired Leases; and (III) Granting Related Relief [Docket No. 155;
                            filed August 29, 2019]

                    vii.    Amended Notice of Potential Assumption and Assignment of Executory
                            Contracts or Unexpired Leases and Cure Costs [Docket No. 160; filed
                            September 1, 2019]

                    viii.   Affidavit of Publication of the Notice of Sale, Bidding Procedures,
                            Auction, and Sale Hearing in USA Today [Docket No. 166; filed
                            September 3, 2019]


                                                     10
RLF1 22025553v.1
                   Case 19-11743-KG       Doc 278      Filed 09/13/19    Page 11 of 12



                    ix.    Notice of Successful Bidders with Respect to the Debtors’ Assets [Docket
                           No. 247; filed September 11, 2019]

                    Status: The hearing on this matter will go forward. The individual statuses with
                            respect to the sale objections and the cure objections are set forth above.




                                                    11
RLF1 22025553v.1
                   Case 19-11743-KG   Doc 278     Filed 09/13/19   Page 12 of 12



Dated: September 13, 2019
       Wilmington, Delaware

                                        /s/ Brett M. Haywood
                                        RICHARDS, LAYTON & FINGER, P.A.
                                        Daniel J. DeFranceschi (No. 2732)
                                        Michael J. Merchant (No. 3854)
                                        Zachary I. Shapiro (No. 5103)
                                        Brett M. Haywood (No. 6166)
                                        Megan E. Kenney (No. 6426)
                                        Sarah E. Silveira (No. 6580)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701

                                        -and-

                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Scott L. Alberino (admitted pro hac vice)
                                         Joanna Newdeck (admitted pro hac vice)
                                         2001 K Street, N.W.
                                         Washington, D.C. 20006
                                         Telephone: (202) 887-4000
                                         Facsimile: (202) 887-4288

                                         -and-

                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Gary A. Ritacco (admitted pro hac vice)
                                         One Bryant Park
                                         New York, New York 10036
                                         Telephone: (212) 872-1000
                                         Facsimile: (212) 872-1002

                                         Counsel to the Debtors and Debtors in Possession




                                                 12
RLF1 22025553v.1
